DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Double Patenting rejection is maintained and is not repeated herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-10, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson Aguilar “How to Bypass an iPhine’s Lock Screen Using Siri in iOS 7.02 to Send Messages (youtube) 10/1/2013.
In regard to claim 6, Nelson disclose A method for starting a voice service application on a terminal with a display screen, comprising: (calling on a screen of a iphone, see youtube 0:37-0:55) 
receiving, by the terminal when the display screen is in a locked state and in a screen-on state, (display a lock screen on the iphone and in a screen-on state,  youtube 0:22/2:09) a first operation from a user via a physical button of the terminal being held down, (press the button under the touch screen while displaying the lock screen, see youtube at 0:35/2:09) wherein the locked state protects personal information in the terminal by a secure lock, and wherein the screen-on state comprises the display screen being powered-on; ( the screen is locked and information is protected on the iphone and the screen is on, see youtube at 0:35-0:40)
starting the voice service application when a trigger time of the physical button being held down is greater than a preset threshold; (start a voice service when the button is pressed down for a period of time, see youtube at 0:35-0:40)
notifying the user to input a voice instruction; (provide a prompt “what can I help you with” on the screen at youtube 0:40) 
receiving, by the terminal when the display screen is in the screen-on state, the voice instruction, wherein the voice instruction comprises information associated with contact information stored in the terminal, (receive a voice input by the iphone when the screen is on, at youtube at youtube 0:41-0:43, “call Justin”, which is a name and the contact number is stored in the iphone, and the number is called)
hiding a lock screen interface and automatically dialing a remote device associated with the contact information while the display screen is in the locked state, wherein the lock screen interface locks the display screen when the display screen is in the screen-on state; (the calling service is made with Justin’s device at youtube 0:37-0:54, the lock screen is changed and display “call Justin…” while the screen is in locked state, only slide to unlock the screen, the lock screen locks the display screen)
displaying the contact information on the display screen while the display screen continues to be in the locked state; (displaying the name of the person (the name is the alias of the phone number which can be set up, otherwise the number would be displayed) called on the terminal still in the locked state at youtube 0:37-0:54, only slide to unlock the screen) 
keeping the display screen in the locked state during a call with the remote device; (the screen is locked during call at youtube 0:54-0:58, only slide to unlock the screen) and
displaying the lock screen interface to indicate that the display screen is in the locked state after ending the call to the remote device, (display the lock screen interface after ending the call youtube at youtube 1:05 or push the ending button and the display the lock screen using iPhone with iOS 7.02) and 
wherein the terminal maintains the display screen in the locked state while automatically dialing the remote device, displaying the contact information, keeping the display screen in the locked state during the call with the remote device, and displaying the lock screen interface. (the screen is locked while dialing the number at 0:46-0:48, the lock screen is displayed again before change and displaying the name of called and keep the screen locked during the call and displaying the lock interface at youtube 1:00-1:04, the lock screen locks the display screen and the lock screen is displayed during the call in response to some user actions, please further define the claim limitations to help distinguish between the prior art and the claimed invention and help move forward the prosecution based on time sequences of input, state and display)
In regard to claim 7, Neslon disclose The method of claim 6, the rejection is incorporated herein.
Nelson also disclose further comprising: receiving tapping on a call hang-up button on the terminal; and aborting the dialing in response to the tapping. (tapping on the end button on the screen and aborting the call in response to the input, at youtube 0:52) 
In regard to claim 8, Neslon disclose The method of claim 7, the rejection is incorporated herein.
Nelson also disclose wherein after aborting the dialing, the method further comprises displaying the lock screen interface. (display the lock screen interface after ending the call youtube at youtube 1:05 or push the ending button and the display the lock screen using iPhone with iOS 7.02) 
In regard to claim 9, Neslon disclose The method of claim 6, the rejection is incorporated herein.
Nelson also disclose wherein the contact information comprises a name of a called party. ( Justin is a name and the contact number is stored in the iphone, and the number is called at youtube 0:52)
In regard to claim 10, Neslon disclose The method of claim 9, the rejection is incorporated herein.
Nelson also disclose wherein the contact information further comprises a call number. ((the name is the alias of the phone number which can be set up, otherwise the number would be displayed) called on the terminal in the locked state at youtube 0:54)
In regard to claim 14, Neslon disclose The method of claim 6, the rejection is incorporated herein.
Nelson also disclose wherein notifying the user to input the voice instruction comprises notifying the user by playing an alert tone. (provide a prompt “what can I help you with” on the screen at youtube 0:40) 
In regard to claim 15, Nelson disclose A terminal, (an iphone) comprising:
a display screen;  (a screen, youtube 0:10) 
an input device configured to receive a first operation from a user via a physical button of the terminal being held down when the display screen is in a locked state and a screen-on state, (press the button on the iphone under the touch screen to receive input from a user while displaying the lock screen and the screen is on state, see youtube at 0:35/2:09) wherein the locked state protects personal information in the terminal by a secure lock, and wherein the screen-on state comprises the display screen being powered-on;  ( the screen is locked and information is protected on the iphone and the screen is on, see youtube at 0:35-0:40)
a memory comprising instructions; (perform function based on code stored in the medium which is well known to the people with the skill in the art)  and
a processor coupled to the display screen, the input device, and the memory, wherein the instructions cause the processor to be configured to: (perform function based on code stored in the medium which is well known to the people with the skill in the art) 
start a voice service application when a trigger time of the physical button being held down is greater than a preset threshold; (start a voice service when the button is pressed down for a period of time, see youtube at 0:35-0:40)
notify the user to input a voice instruction;  (provide a prompt “what can I help you with” on the screen at youtube 0:40) 
receive, in the screen-on state of the display screen, the voice instruction, wherein the voice instruction comprises information associated with contact information; (receive a voice input “call Justin” at youtube 0:41-0:43)
hide a lock screen interface and automatically dial a remote device associated with contact information stored on the terminal while the display screen is in the locked state, wherein the lock screen interface locks the display screen when the display screen is in the screen-on state; (the calling service is made with Justin’s device at youtube 0:37-0:54, the lock screen is changed and display “call Justin…” while the screen is in locked state, only slide to unlock the screen, the lock screen locks the display screen)
display the contact information on the display screen while the display screen continues to be in the locked state;  (displaying the name of the person (the name is the alias of the phone number which can be set up, otherwise the number would be displayed) called on the terminal still in the locked state at youtube 0:37-0:54, only slide to unlock the screen) 
keep the display screen in the locked state during a call with the remote device; (the screen is locked during call at youtube 0:54-0:58, only slide to unlock the screen) and 
display the lock screen interface to indicate that the display screen is in the locked state after ending the call to the remote device, (display the lock screen interface after ending the call youtube at youtube 1:05 or push the ending button and the display the lock screen using iPhone with iOS 7.02) and 
wherein the terminal maintains the display screen in the locked state while automatically dialing the remote device, displaying the contact information, keeping the display screen in the locked state during the call with the remote device, and displaying the lock screen interface. ((the screen is locked while dialing the number at 0:46-0:48, the lock screen is displayed again before change and displaying the name of called and keep the screen locked during the call and displaying the lock interface at youtube 1:00-1:04, the lock screen locks the display screen and the lock screen is displayed during the call in response to some user actions, please further define the claim limitations to help distinguish between the prior art and the claimed invention and help move forward the prosecution based on time sequences of input, state and display)
In regard to claim 16, Nelson disclose The terminal of claim 15, the rejection is incorporated herein.
Nelson disclose further comprising an output device coupled to the processor and configured to notify the user to input the voice instruction by playing an alert tone. (provide a prompt on the screen of the iphone and voice “what can I help you with” on the screen at youtube 0:40) 
In regard to claim 17, Nelson disclose The terminal of claim 15, the rejection is incorporated herein.
Nelson also disclose wherein the input device is further configured to receive a second operation comprising tapping a call hang-up button on the terminal, and wherein the instructions further cause the processor to be configured to abort the call to the remote device in response to receiving the second operation at the input device. (tapping on the end button on the screen and aborting the call in response to the input, at youtube 0:52) 
In regard to claim 18, Nelson disclose The terminal of claim 15, the rejection is incorporated herein.
Nelson disclose wherein the instructions further cause the processor to be configured to display the lock screen interface after aborting the call. (display the lock screen interface after ending the call youtube at youtube 1:05 or push the ending button and the display the lock screen using iPhone with iOS 7.02) 
In regard to claim 19, The terminal of claim 15, the rejection is incorporated herein.
Nelson also disclose wherein the contact information comprises a name of a called party and a call number. (Justin is a name and the contact number is stored in the iphone, and the number is called at youtube 0:52)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson Aguilar “How to Bypass an iPhine’s Lock Screen Using Siri in iOS 7.02 to Send Messages (youtube) 10/1/2013 in view of  Olincy et al. (Olincy) US Pub: 2014/0057610
In regard to claim 1, Nelson disclose A terminal, comprising: (a iphone)
a processor; (a iphone has a processor which is well known to the people with the skill in the art) 
a physical button coupled to the processor; (a hardware button on the iphone, please see the youtube video) 
 a display screen coupled to the processor; and  (a screen is coupled to the processor which is well known to the people with the skill in the art ) 
a non-transitory memory coupled to the processor and configured to store instructions, wherein the processor is configured to execute the instructions to cause the terminal to: (perform function based on code stored in the medium which is well known to the people with the skill in the art) 
display, on the display screen, a lock screen interface indicating that the terminal is in a locked state; (display a lock screen on the iphone, youtube 0:22/2:09)
 receive a press down operation of the physical button while displaying the lock screen interface; (press the button under the touch screen while displaying the lock screen, see youtube at 0:35/2:09) 
start a voice service application when a duration of the press down operation reaches a preset threshold; (start a voice service when the button is pressed down for a period of time, see youtube at 0:35-0:40)
provide a prompting a user to input a voice instruction to the voice service application; (provide a prompt “what can I help you with” on the screen at youtube 0:40) 
receive a voice input from the user; (receive a voice input at youtube at youtube 0:41-0:42)
convert the voice input into a text instruction by a voice recognition function of the terminal,  (the voice is converted into a text “call Justin” at youtube 0:43 by a function of the iphone) 
obtain a last-called number when the text instruction indicates a redial command; (the text “call Justin” which is a name and the contact number is stored in the iphone, and the number is called at youtube 0:52 which is well known to the people with the skill in the art)
launch a call service and make a call to a remote device associated with the last-called number;  (the calling service is made with Justin’s device at youtube 0:53-0:54)
display a call interface comprising the last-called number while the terminal is in the locked state; (displaying the name of the person (the name is the alias of the phone number which can be set up, otherwise the number would be displayed) called on the terminal in the locked state at youtube 0:54) 
and display the lock screen interface after ending the call to the remote device. (display the lock screen interface after ending the call youtube at youtube 1:05 or push the ending button and the display the lock screen using iPhone with iOS 7.02) 
wherein the terminal is in the locked state while making the call to the remote      device, displaying the last-called number, during the call with the remote device, and displaying the lock screen interface, (the screen is locked while dialing the number at 0:46-0:48, the lock screen is displayed again before change and displaying the name of called and keep the screen locked during the call and displaying the lock interface at youtube 1:00-1:04, the lock screen locks the display screen and the lock screen is displayed during the call in response to some user actions, please further define the claim limitations to help distinguish between the prior art and the claimed invention and help move forward the prosecution based on time sequences of input, state and display)
and wherein user information stored on the terminal is protected by a secure lock when the terminal is in the locked state. (the screen is locked and information is protected on the iphone and the screen is on, see youtube at 0:35-0:40)
But Nelson fail to explicitly disclose “a vibration prompting”
Olincy disclose a vibration prompting. ([0221] generate a vibration notifying a user of the need for an input) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Olincy’s vibration prompt into Nelson’s invention as they are related to the same field endeavor of method of voice command recognition. The motivation to combine these arts, as proposed above, at least because Olincy’s method of providing vibration prompting to voice input  would help to provide more alert for the user to interact with to Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that vibrating prompt would help to provide more intuitive ways to interact with the mobile device.
In regard to claim 3, Nelson and Olincy disclose The terminal of claim 1, the rejection is incorporated herein.
Nelson also disclose wherein the instructions further cause the terminal to hide the lock screen interface when displaying the call interface comprising the last-called number. (the previous lock screen is changed to display the name of the person (the name is the alias of the phone number which can be set up, otherwise the number would be displayed) called on the terminal  the locked screen at youtube 0:54) 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson Aguilar “How to Bypass an iPhine’s Lock Screen Using Siri in iOS 7.02 to Send Messages (youtube) 10/1/2013 and Olincy et al. (Olincy) US Pub: 2014/0057610 as applied to claim 1, further in view of Xie CN103369143A 
In regard to claim 2, Nelson and Olincy disclose The terminal of claim 1, the rejection is incorporated herein.
But Nelson and Olincy fail to explicitly disclose “wherein the physical button is a volume down button or a power button.”
Xie disclose wherein the physical button is a volume down button or a power button. (abstract, [0003] the user presses a power button)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Xie’s power button into Olincy and Nelson’s invention as they are related to the same field endeavor of method of mobile device. The motivation to combine these arts, as proposed above, at least because Xie’s method of using power button to provide input would help to provide more input methods to Olincy and Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that using power button to provide input would help to provide more intuitive ways to interact with the mobile device.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson Aguilar “How to Bypass an iPhine’s Lock Screen Using Siri in iOS 7.02 to Send Messages (youtube) 10/1/2013 and Olincy et al. (Olincy) US Pub: 2014/0057610 as applied to claim 1, further in view of Kim US 2014/0168117
In regard to claim 4, Nelson and Olincy disclose The terminal of claim 1, the rejection is incorporated herein.
But Nelson and Olincy fail to explicitly disclose “wherein the instructions further cause the terminal to run a recording function in a background in response to starting the voice service application.”
Kim disclose further wherein the instructions further cause the terminal to run a recording function in a background in response to starting the voice service application. ([0010] [0088]-[0090] recording the call when the call is started and played back based on the format desired)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Kim’s recording a call into Olincy and Nelson’s invention as they are related to the same field endeavor of method of a call of a mobile device. The motivation to combine these arts, as proposed above, at least because Kim’s method of recording a call would help to provide functions related to a calling to Olincy and Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing recording functions during a call would help to provide more intuitive ways to interact with the mobile device.
In regard to claim 5, Nelson and Olincy disclose The terminal of claim 4, the rejection is incorporated herein.
But Nelson and Olincy fail to explicitly disclose “wherein the instructions further cause the terminal to stop the recording function in the background in response to ending the call to the remote device.
Kim disclose wherein the instructions further cause the terminal to stop the recording function in the background in response to ending the call to the remote device. ([0112] stop the recording when the call is terminated)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Kim’s recording a call into Olincy and Nelson’s invention as they are related to the same field endeavor of method of a call of a mobile device. The motivation to combine these arts, as proposed above, at least because Kim’s method of recording a call would help to provide functions related to a calling to Olincy and Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing recording functions during a call would help to provide more intuitive ways to interact with the mobile device.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson Aguilar “How to Bypass an iPhine’s Lock Screen Using Siri in iOS 7.02 to Send Messages (youtube) 10/1/2013 as applied to claim 1, further in view of Kim US 2014/0168117
In regard to claim 11, Neslon disclose The method of claim 6, the rejection is incorporated herein.
But Nelson fail to explicitly disclose “further comprising running a recording function in a background in response to starting the voice service application.”
Kim disclose further comprising running a recording function in a background in response to starting the voice service application. ([0010] [0088]-[0090] recording the call when the call is started and played back based on the format desired)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Kim’s recording a call into Nelson’s invention as they are related to the same field endeavor of method of a call of a mobile device. The motivation to combine these arts, as proposed above, at least because Kim’s method of recording a call would help to provide functions related to a calling to Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing recording functions during a call would help to provide more intuitive ways to interact with the mobile device.
In regard to claim 12, Neslon disclose The method of claim 11, the rejection is incorporated herein.
But Nelson fail to explicitly disclose “further comprising stopping the recording function after the terminal terminates the call.”
Kim disclose further comprising stopping the recording function after the terminal terminates the call. ([0112] stop the recording when the call is terminated)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Kim’s recording a call into Nelson’s invention as they are related to the same field endeavor of method of a call of a mobile device. The motivation to combine these arts, as proposed above, at least because Kim’s method of recording a call would help to provide functions related to a calling to Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing recording functions during a call would help to provide more intuitive ways to interact with the mobile device.
Claims 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson Aguilar “How to Bypass an iPhine’s Lock Screen Using Siri in iOS 7.02 to Send Messages (youtube) 10/1/2013 and as applied to claim 6, further in view of Xie CN103369143A and Tsuei US 2009/0124239
In regard to claim 13, Neslon disclose The method of claim 6, the rejection is incorporated herein.
But Nelson fail to explitly disclose “wherein the physical button is a volume down button or a power button.”
Xie disclose wherein the physical button is a volume down button or a power button. (abstract, [0003] the user presses a power button)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Xie’s power button into Nelson’s invention as they are related to the same field endeavor of method of mobile device. The motivation to combine these arts, as proposed above, at least because Xie’s method of using power button to provide input would help to provide more input methods to Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that using power button to provide input would help to provide more intuitive ways to interact with the mobile device.
In regard to claim 20, claim 20 is a terminal claim corresponding to the method claim 13 above and, therefore, are rejected for the same reasons set forth in the rejections of claim 13.
Response to Arguments
Applicant's arguments filed on 1-20 filed on 4/14/2022 have been fully considered but they are not persuasive.
With respect to claim 1, 6 and 15 the applicant argues Nelson fail to disclose “wherein the terminal maintains the display screen in the locked state while automatically dialing the remote device, displaying the contact information, keeping the display screen in the locked state during the call with the remote device, and displaying the lock screen interface.” The examiner respectfully disagrees. Please see above for the explanations of rejection. The applicant argues that Nelson having access to all of the contacts on the phone at 1:08, it is true. But that is in response to the swipe gesture to unlock the screen and that explained the screen was in the locked state and displayed lock screen without the swipe gesture and during the call. The lock screen is displayed although through some user inputs during the call. Therefore the argument is not persuasive.
The examiner would like to suggest the applicant to further define the claim limitations to help distinguish between the prior art and the claimed invention and help move forward the prosecution, the way the claim limitations recited is broad, (1) to further clarify if there is any further input command received (2) what the lock screen and the screen with the contact information look like, (see dependent claim 3) (3) how the screens are displayed and transitioned based on sequence of action, state and display etc. to help forward the prosecution.
Applicant's arguments that the remaining dependent claims of 1, 6 and 15 are allowable since they directly or indirectly dependent upon one of the independent claims 1, 6 and 15 are not persuasive, since the independent claims 1, 6 and 15 have been shown/explained to be rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143